Exhibit 99.2 DISCLOSURES REGARDING ELAN CORPORATION, PLC FORWARD LOOKING STATEMENTS This offering memorandum contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to, among other things, our and Elan’s financial condition, results of operations and business prospects and the products in research that involve substantial risks and uncertainties. These forward-looking statements are identified by their use of terms and phrases such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will” and similar terms and phrases, including references to assumptions. These statements are contained in sections entitled “Summary,” “Risk Factors,” and other sections of documents and reports contained or incorporated in this offering memorandum. These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results to be materially different from those expected, estimated or projected. Factors that could cause actual results to differ materially from those expressed or implied in such forward-looking statements include, but are not limited to: • the risks and uncertainties described in the “Risk Factors” section of this offering memorandum; • the potential of Tysabri® (natalizumab) and the incidence of serious adverse events (including death) associated with Tysabri (including cases of progressive multifocal leukoencephalopathy (“PML”)); • the success of our research and development (“R&D”) activities and R&D activities in which we retain an interest, including, in particular, whether the Phase 3 clinical trials for bapineuzumab (AAB-001) are successful, and the speed with which regulatory authorizations and product launches may be achieved; • our dependence on Johnson& Johnson and Wyeth for the development and potential commercialization of bapineuzumab and any other potential products in the Alzheimer’s Immunotherapy Program (“AIP”); • Elan’s ability to maintain financial flexibility and sufficient cash, cash equivalents, and investments and other assets capable of being monetized to meet its liquidity requirements; • Johnson& Johnson is our largest shareholder with an 18.4% interest in our outstanding ordinary shares and is largely in control of our remaining interest in the AIP. Johnson& Johnson’s interest in Elan and the AIP may discourage others from seeking to work with or acquire us; • whether restrictive covenants in Elan’s debt obligations will adversely affect Elan; • competitive developments affecting our products, including the introduction of generic competition following the loss of patent protection or marketing exclusivity for our products (including, in particular, Maxipime® (cefepime hydrochloride), which lost its basic U.S.patent protection in March 2007 and now faces generic competition, Azactam® (aztreonam for injection, USP), which lost its basic U.S.patent protection in October 2005, and several of the products from which we derive manufacturing or royalty revenues, which are under patent challenge by potential generic competitors); • Elan’s ability to protect its patents and other intellectual property; • difficulties or delays in manufacturing our products (we are dependent on third parties for the manufacture of our products) or the inability to continue to obtain supplies of Azactam®, which could cause our revenues from Azactam® to cease by December31, 2009; • trade buying patterns and the concentration of our sales among a limited number of wholesalers and distributors; • pricing pressures and uncertainties regarding healthcare reimbursement and reform; • the failure to comply with anti-kickback and false claims laws in the United States, including, in particular, with respect to past marketing practices with respect to our former Zonegran product, which are being investigated by the U.S.Department of Justice and the U.S.Department of Health and Human Services. The resolution of the Zonegran matter could require Elan to pay substantial fines and to take other actions that could have a material adverse effect on Elan; • extensive government regulation; • risks from potential environmental liabilities; • failure to comply with Elan’s reporting and payment obligations under Medicaid or other government programs; • possible legislation affecting pharmaceutical pricing and reimbursement, both domestically and internationally; • exposure to product liability risks; • an adverse effect that could result from the putative class action lawsuits initiated following the release of the data from the Phase 2 clinical trial for bapineuzumab and the outcome of our other pending or future litigation; • the volatility of Elan’s stock price; • some of our agreements that may discourage or prevent others from acquiring us; • global, as well as local, political, economic and market conditions, including interest rate and currency exchange rate fluctuations; • governmental laws and regulations affecting domestic and foreign operations, including tax obligations; • general changes in U.S.generally accepted accounting principles and IFRS; • growth in costs and expenses; • changes in product mix;and • the impact of acquisitions, divestitures, restructurings, product withdrawals and other unusual items. A further list and description of these risks, uncertainties and other matters can be found in this offering memorandum, Elan’s Annual Report on Form20-F for the year ended December31, 2008 (attached as AnnexA hereto) and in its Reports of Foreign Private Issuer on Form6-K. Neither we nor Elan assumes any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, Elan’s and our actual results may vary materially from those expected, estimated or projected. The information contained in this offering memorandum is a statement of Elan’s and our present intention, belief or expectation and is based upon, among other things, the existing regulatory environment, industry conditions, market conditions and prices, the economy in general and their and our assumptions. We or Elan may change our or their intention, belief or expectation, at any time and without notice, based upon any changes in such factors, in our or their assumptions or otherwise. We do not undertake to update the forward-looking statements or risk factors contained or incorporated in this offering memorandum to reflect future events or circumstances. -2- The cautionary statements contained in this offering memorandum should be considered in connection with any subsequent written or oral forward-looking statements that we, Elan or persons acting on our or its behalf may issue. Neither we nor Elan or any of our or its affiliates undertakes any obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. RECENT DEVELOPMENTS TYSABRI The FDA stated in September 2009 that the risk for developing PML appears to increase with the number of Tysabri infusions received. We cannot assure you that the PML incidence rate will not increase in the future as more patients are treated with Tysabri and/or as the duration of patients treated with Tysabri lengthens. The FDA and other global healthcare regulators monitor the PML incidence rate and there can be no assurance that, as a result of an increase in the overall incidence rate or an increase in the incidence rate for patients receiving longer-duration therapy, one or more of these regulatory authorities will not change either the regulatory requirements for the sale of Tysabri in the future or the determinative factors that influence the labeling requirements mandated by the FDA and other global healthcare regulators. These changes could result in modifications to the labeling, changes to the TOUCH Program or the implementation of additional or more restrictive risk management programs for Tysabri. An increase in the incidence of PML and/or any such changes in the labeling or to the regulation of the administration of Tysabri may have a material adverse affect on sales of Tysabri and may materially affect us. See “Risk Factors— Risks Related to Elan’s Business” for a further discussion. RISK FACTORS The risks described below and in Elan’s Form 20-F for the year ended December 31, 2008are intended to highlight risks that are specific to Elan, but are not the only risks that Elan faces.Additional risks, including those generally affecting the industry in which Elan operates, risks that Elan currently deems immaterial and risks and uncertainties generally applicable to companies that have recently undertaken transactions similar to this offering, may also impair Elan’s business, the value of your investment and our ability to pay interest on, and repay or refinance, the Notes and the guarantees thereon. For purposes of the section entitled “Risks Related to Elan’s Business” only, “we,” “our,” “us,” “Elan” and the “Company” refer to Elan Corporation, plc and its consolidated subsidiaries, unless the context requires otherwise. RISKS RELATED TO ELAN’S BUSINESS Our future success depends upon the continued successful commercialization of Tysabri and the successful development and commercialization of additional products. If Tysabri is not commercially successful, either because of the incidence of serious adverse events (including death) associated with Tysabri (including cases of PML) or for other reasons, or if the Phase 3 clinical trials for bapineuzumab are not successful and we do not successfully develop and commercialize additional products, we will be materially and adversely affected. While approximately 39% of our 2008 revenue was generated by our Elan Drug Technologies (“EDT”) business unit, we have only four marketed products and several potential products in clinical development. Our future success depends upon the continued successful commercialization of Tysabri, which accounts for 42% of our total revenue for 2008, and the development and the successful commercialization of additional products (including bapineuzumab which is being developed by Johnson& Johnson and Wyeth and in which we retain an approximate 25% interest). -3- Uncertainty created by the serious adverse events (including cases of PML and death) that have occurred or may occur, with respect to Tysabri, and the restrictive labeling and distribution system for Tysabri mandated by regulatory agencies, may significantly impair the commercial potential for Tysabri. The FDA stated in September 2009 that the risk for developing PML appears to increase with the number of Tysabri infusions received. We cannot assure you that the PML incidence rate will not increase in the future as more patients are treated with Tysabri and/or as the duration of patients treated with Tysabri lengthens.
